DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the Invention of Group I and the species of: 1) An antibody for the species election of an antibody or an antibody conjugated to a chemoattractant, 2) A heavy chain constant region of IgG1 of SEQ ID NO: 20 with engineered cystines at positions 124 and 378 for a single amino acid sequence for the heavy chain constant region of the antibody with all the engineered cystine residues identified and 3) the peptide of fMLFX (Peptide-183; SEQ ID NO:22) for a single N-formyl methionine peptide  in the reply filed on 08/17/2022 is acknowledged.


Note: Applicant, upon election of the invention of Group I, Applicant was required to elect either an antibody or an antibody conjugated to a chemoattractant.  Since claims 42-83 are drawn towards an antibody conjugated to a chemoattractant, the species election does not read on these claims.


Claims 2-16, 30-38, 42-83 and 87-92 are pending.
Claims 87-92 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/2022.
Claims 3-4, 9, 11-15, 32, and 42-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/2022.
Claims 2, 5-8, 10, 16, 30-31 and 33-38 will be examined on the merits. 

Specification
The abstract of the disclosure is objected to because the current one sentence abstract does not accurately summarize the claimed invention.  
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-8, 10, 16, 30-31 and 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, 16, 30-31 and 33 all contain residue numbers.  However, there are multiple numbering systems for antibody residue numbering (e.g. Kabat, EU, chothia, etc…) and the numbers from one system do not match up with the numbers from the other system.  For example, claim 2 recites an engineered cystine at position 124.  Using the Kabat system, the natural amino acid at position 124 is L and is the 11th amino acid in the CH1 region.  Using the EU system, the natural amino acid at position 124 is S and is the 7th amino acid in the CH1 region.  Specifying where the these engineered cystines actually are along the antibody sequences requires specifying the numbering system used.  Thus, the metes and bounds of the claims are not clearly and distinctly pointed out.  
For the purpose of compact prosecution: The amino acid numbers will be assumed to be in the EU numbering system. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 5-8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marquette (Marquette, et al., US 2016/0008485 A1; Published 01/14/2016) in view of Geierstanger (Geierstanger, et al., WO 2015/138615 A2; Published 09/17/2015) and as evidenced by IMGT (IMGT, Last updated 05/17/2022, URL: https://www.imgt.org/IMGTScientificChart/Numbering/Hu_IGHGnber.html; accessed 11/9/2022) and Lindner (Lindner, et al., Immunity 2019 50:668-676).
Marquette teaches of an engineered antibody wherein at least one amino acid substitution is substituted for to introduce a cystine that is useful for site-specific conjugation (Marquette, ¶ 0010), said cystine substitution taking place in the antibody’s constant region at in a human IgG heavy chain at position 378 (EU numbering) (Marquette, ¶ 0033).  Marquette discloses that this IgG is IgG1 (Marquette, ¶ 0202).  As evidenced by IMGT, the amino acid at position 378 (EU numbering) is in the CH3 domain of IgG1 (IMGT, Entire Table). As evidenced by Linder, instant SEQ ID NO: 20 is the same as the sequence of IgG1 heavy chain (Linder, Sequence ID: QBK47407.1). 
Marquette does not teach of an engineered cystine at position 124.
Geierstanger teaches antibodies comprising introduced cystines, which can be used in site-specific conjugation (Geierstanger, Abstract).  Geierstanger teaches of a cystine substitution at position 124 (EU system) (Geierstanger, p 6, lines 25-28 – p7, lines 1-2).  
It would be prima facie obvious to combine the engineered cystine at position 378 of Marquette and the engineered cystine at position of 124 of Geierstanger (both EU numbering).  The net result of this combination would be a human IgG1 antibody with engineered cystines at positions 124 and 378.  It is well-known in the art that antibodies comprise numerous disulfide bridges, which are part of the antibody’s overall structure.  One of ordinary skill in the art would be motivated to introduce an engineered cystine at positions 124 and 378 of the heavy chain of a human IgG1 antibody in order to introduce a reactive cystine that could be used for cystine-based conjugation without interfering with the disulfide bridges that make up part of the antibody’s structure.  One of ordinary skill in the art would have a reasonable expectation of success introducing an engineered cystines at positions 124 and 378 of the heavy chain of a human IgG1 antibody because: 1) Marquette teaches that a cystine substitution at position 378 of the heavy chain (EU numbering) is appropriate for site-specific conjugation and 2)  Geierstanger teaches that a cystine substitution at position 124 of the heavy chain (EU numbering) is appropriate for site-specific conjugation This fully satisfies the limitations of claims 2, 5-8, 10 and 16.   

Claim(s) 2, 5-8, 10 and 16 and 30-31 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over (Marquette, et al., US 2016/0008485 A1; Published 01/14/2016) in view of Geierstanger (Geierstanger, et al., WO 2015/138615 A2; Published 09/17/2015) and as evidenced by IMGT (IMGT, Last updated 05/17/2022, URL: https://www.imgt.org/IMGTScientificChart/Numbering/Hu_IGHGnber.html; accessed 11/9/2022) and Lindner (Lindner, et al., Immunity 2019 50:668-676) as applied to claims 2, 5-8, 10 and 16 above, and further in view of Hartwig (Hartwig, et al., Journal of Applied Physiology 1999 87:743-749) and Jackson (Jackson, et al., WO 2016/064749 A2; Published 04/28/2016) and Hermanson (Hermanson, Bioconjugate Techniques (Third Edition) 2013, pages 229-258).
The teachings of Marquette and Geierstanger are discussed above.  Additionally, regarding claim 36, both Geierstanger and Marquette teach that their respective cystine-engineered antibodies or conjugates thereof can be present in pharmaceutical compositions comprising pharmaceutically acceptable carriers (Marquette, claims 21-22); (Geierstanger, p 112, lines 25-32).  In addition to the previous teachings of Geierstanger, Geierstanger also teaches that the cystines of the antibody trastuzumab (Geierstanger, p 134, line 1 – p135, line 6) followed by tandem oxidation and dialysis, which results in the inter and intra-chain disulfides reforming but leaving the engineered cystines open to conjugation (Geierstanger, p 135, line 6).  Conjugation of the free thiol group to maleimide-containing compounds (such as linkers and drugs) then takes place in PBS.  (Geierstanger, p 135, lines 7-12).  Table 5 shows the various maleimide-containing linker-drug moieties that were conjugated on to the trastuzumab antibody (Geierstanger pages 121-123).  Geiestanger also teaches that this general conjugation method appeared to give consistent results when multiple cototxic payloads were tested vs 4 breast cancer cell lines (Geinstanger, p 139, table 13):

    PNG
    media_image1.png
    207
    702
    media_image1.png
    Greyscale

Additionally, Marquette teaches that trastuzumab is an acceptable antibody for us in the invention of Marquette (Marquette ¶ 0348)
The combined teachings of Marquette and Geierstanger do not teach that the engineered cystines at positions 124 and 378 are conjugated to an N-formyl methionine peptide of SEQ ID NO:22 via a maleimide-PEG linker of the formula:

    PNG
    media_image2.png
    386
    687
    media_image2.png
    Greyscale

… wherein the said linker is covalently attached to said antibody through a thioether bond to the cystines at residues 124 and 378 of the IgG constant region and to said N-formyl methionine peptide at the epsilon amino group of the C-terminal lysine of the peptide wherein number of PEG units in the linker depicted above is between 6 and 24.  The combined Marquette and Geierstanger do not teach that the number of PEG units in the linker depicted above is 12.  
SEQ ID NO:22 is n-formyl-MLPK.  Hartwig teaches that chemotactic peptides (peptides that stimulate cellular locomotion/migration) initiate leukocyte chemotaxis (movement of a motile cell in a direction corresponding to a gradient of increasing concentration of a substance) by binding to high-affinity receptors on white blood cell membranes, with said receptors being found on polymorphonuclear neutrophils and monocytes (Hartwig, p 743, ¶ 1).  Hartwig teaches that N-formyl-methionyl-leucyl-phenylalanine-lysine (n-formyl MLFK; same as SEQ ID NO: 22) is one of the most potent synthetic chemoattractants (Hartwig, p 743, ¶ 1).  
Jackson teaches of the following maleimide-PEG-carboxy acid linker comprising 8 PEG groups (Jackson, ¶ 00360):

    PNG
    media_image3.png
    143
    448
    media_image3.png
    Greyscale

Jackson additionally teaches of linkers comprising anywhere between 1 (Jackson, ¶ 00359) and 8 PEG repeat units (Jackson ¶ 0460).
Hermanson teaches that NHS esters can be formed by the reaction of a carboxylate and NHS in the presence of a carbodiimide under nonaqueous conditions (Hermanson, p 233, ¶ 5).  Hermanson teaches that NHS ester-containing reagents react with nucleophiles (such as amines) with release of the ester leaving group to form an acylated product (in this case, an amide bond) (Hermanson, p 233, ¶ 6):

    PNG
    media_image4.png
    121
    402
    media_image4.png
    Greyscale

It would be prima facie obvious to one of ordinary skill in the art to combine the combined teachings of Marquette and Geierstanger with respect to the IgG1, wherein the antibody is trastuzumab antibody comprising cystines at positions 124 and 378, wherein the antibody is trastuzumab with the teachings of Hartwig with respect to the lymphocyte-attracting properties of the n-formyl MLFK, the maleimide-PEG-carboxy acid linker of Jackson and the NHS ester chemistry of Hermanson.  The net result of this combination would be a maleimide-PEG linker wherein the maleimide end of the linker is covalently bound to the cystines at positions 124 and 378 of the constant region of trastuzumab of Marquette and Geierstanger and the carboxy acid end of the linker is covalently bound the n-formyl-methionine peptide (n-formyl MLFK) of Hartwig at the epsilon amino group of the lysine of the peptide using the carbodiimide chemistry of Hermanson.  One of ordinary skill in the art would be motivated to make this combination for several reasons: 1) as taught by both Marquette and Geierstanger, the engineered cystines of Marquette and Geierstanger are intended for site-specific conjugation (Marquette, ¶ 0010; Geierstanger, Abstract), 2) Hartwig teaches that N-formyl-methionyl-leucyl-phenylalanine-lysine is known strongly induce immune cell chemotaxis to the site of the peptide via high-affinity binding of the peptide to receptors found on polymorphonuclear neutrophils and monocytes, 3) Jackson teaches a PEG-comprising maleimide linker suitable for linking to the engineered cystines and 4) Hermanson provides the well-known carbodiimide chemistry capable of forming an amide bond between the terminal carboxy acid of the maleimide-PEG-carboxy acid linker taught by Jackson and the epsilon amino group of the n-formyl-methionine peptide of Hartwig and 5) the antibody is an anti-HER-2 antibody and therefore, the antibodies and N-formyl MLFK would locale to areas in and around cancer cell expressing HER-2.  PEG-N-formyl MLFK peptides then would induce the migration of immune cells to this area in or around the HER-2 expressing breast cancer cells, where the immune cells would then initiate an immune response against the tumor cells thereby allowing the cancer to be attacked by the patient’s own immune system instead of via a highly cytotoxic “warheads”.  One of ordinary skill in the art would have a reasonable expectation of success combining the teachings of Marquette, Geierstanger, Hartwig and Hermanson because: 1)  it is taught by both Marquette and Geierstanger that the engineered cystines of Marquette and Geierstanger are intended for site-specific conjugation (Marquette, ¶ 0010; Geierstanger, Abstract), 2) it is taught by both Marquette and Geierstanger that trastuzumab is an antibody that is suitable for the introduction of engineered cystines (Marquette, ¶ 0348; Geierstanger, p 139, Table 13), 3) Jackson teaches a PEG-comprising maleimide linker suitable for linking to the engineered cystines, 4) Hermanson teaches the well-known carbodiimide chemistry capable of forming an amide bond between the terminal carboxy acid of the maleimide-PEG-carboxy acid linker taught by Jackson and the epsilon amino group of the n-formyl-methionine peptide of Hartwig and 5) Geierstanger presents data indicating that antibody-based targeting of HER-2 expressing breast cancer cells is an efficacious course of action in general and 6) Hartwig teaches that N-formyl-methionyl-leucyl-phenylalanine-lysine is known strongly induce immune cell chemotaxis to the site of the peptide via high-affinity binding of the peptide to receptors found on polymorphonuclear neutrophils and monocytes, with N-formyl MLFK possessing among the strongest immune chemoattractant properties of all such peptides.  
Regarding the number of PEG units being exactly 12, it is within the purview of one of ordinary skill in the art to start with ranges taught in the prior art (Jackson teaches between 1 and 8 PEG groups) and to arrive at an optimal value via routine experimentation.  
 	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11). 
	This satisfies the limitations of claims 30-31 and 33-38.  

Conclusion
Claims 2, 5-8, 10, 16, 30-31 and 33-38 are rejected.
The Specification is objected to.  
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                      

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643